Citation Nr: 0734432	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from November 1942 to March 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Providence, Rhode Island.

The veteran appeared at a local RO hearing in June 2005 
before a RO Hearing Officer.  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A December 1998 rating decision determined new and 
material evidence was not submitted to reopen a previously 
denied claim for a low back disorder and, in the absence of 
an appeal, the December 1998 decision became final and 
binding on the veteran.

3.  The evidence submitted since the December 1998 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The December 1998 rating decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for a low back disorder has 
not been submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 
7105 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court Of Appeals For Veterans Claims 
(Court) held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA notified the veteran in an August 2001 RO letter that he 
needed to submit new and material evidence to reopen his 
previously denied claim, and that it was denied because there 
was no evidence of a link between his low back disorder and 
his active service.  The letter also informed the veteran of 
the evidence needed to prove the underlying claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Any error from the veteran not having been informed of how 
disability evaluations and effective dates are determined 
until March 2006 moot and rendered harmless and, therefore, 
non-prejudicial by the fact the Board denies the claim.  
Thus, those downstream issues do not become relevant to the 
current claim.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Claim To Reopen

The veteran applied for service connection in November 1958 
for a low back disorder, right leg injury residuals, and 
hepatitis.  The service medical records are negative for any 
entries related to complaints, findings, or treatment for, a 
low back disorder.  They do note a 1943 injury to the right 
leg when a wave knocked the veteran down while he was closing 
a hatch.  The entry notes no involvement of any other body 
parts.  The veteran was treated and released.  The service 
medical records also note the veteran's treatment for 
hepatitis.

An October 1954 report of the Navy Bureau of Medicine and 
Surgery to the RO advised that, while assigned to the USS 
Sarasota, the veteran underwent surgery in February 1954 for 
a pilonidal cyst.  The report provided no other information 
related to the treatment.  A December 1958 report of Dr. 
Thibodeau noted treatment of the veteran in October 1957 for 
a sacroiliac sprain, which he treated with heat and 
exercises.  Dr. Thibodeau expressed no opinion or comment as 
to any causal relationship with the veteran's active service.

The veteran sought treatment at a VA treatment facility in 
November 1958.  The examiner noted the veteran's history of 
low back pain since 1954, and he denied any known history of 
trauma but did report his surgery for the pilonidal cyst.  An 
X-ray was negative, and the examiner diagnosed stasis of the 
left sacroiliac joint.  He returned in December 1958 for 
treatment of back pain.  At this visit, the veteran old the 
examiner that his first episode of back trouble was in 1953 
during his active service, he had experienced several spells 
of back trouble since that time, and he had lost considerable 
time from work as a result of back pain.  He again denied any 
severe back injury and reported his leg injury.  The examiner 
to whom the veteran was referred noted the prior X-ray, and 
that the veteran's symptoms and his findings were consisted 
with a chronic low back strain with no evidence of radicular 
involvement.  No hospitalization was deemed necessary.

A March 1959 rating decision granted service connection for 
the cyst and hepatitis residuals, but in light of the absence 
of any evidence of in-service occurrence of back injury or 
symptoms thereof, the low back claim was denied.  A March 
1959 RO letter informed the veteran of the decision and his 
appeal rights.  The claims file reflects no evidence that the 
veteran did not receive the decision letter, or any record 
that the U.S. Postal Service returned the March 1959 letter 
to VA as undeliverable.  Neither is there any record of his 
having submitted a timely NOD with that decision.  Thus, the 
March 1959 decision became final and binding on the veteran.

The veteran attempted to reopen his claim in March 1965.  The 
only evidence he submitted in support of it was a letter from 
his wife that described the veteran's back symptoms and also 
made reference to claimed incidents the veteran experienced 
in service of which she claimed no first-hand knowledge.  The 
RO also received a letter from the veteran's congressman, 
wherein he asserted he had a back operation in active 
service, and that he started having back trouble about a year 
after his discharge.

A March 1965 RO letter informed the veteran he had not 
submitted new and material evidence, and further review of 
his claim was not in order.  The claims file reflects no 
evidence that the veteran did not receive that letter, or any 
record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely NOD with that decision.  Thus, the March 
1959 decision became final and binding on the veteran.

The veteran again sought to reopen his claim in September 
1970.  He submitted treatment records from St. Joseph's 
Hospital and asserted that his doctors said he had a 
recurrence of his back disorder.  Those records note the 
veteran's treatment for low back pain, and that he was 
diagnosed with probable degenerative arthritis in the lumbar 
spine.  In this iteration, the veteran also asserted that his 
1954 surgery was in fact back surgery, and that his 
subsequent episodes were related to that.  The RO informed 
him in an October 1970 letter that he had not submitted new 
and material evidence.  He did not pursue or appeal that 
determination.  This was also the case in 1992, as the 
evidence the veteran submitted noted only his treatment for 
continuing low back problems.  A June 1992 RO letter informed 
him it was not new and material.

The next attempt to reopen was in 1997, when the veteran 
asserted that his cyst surgery was actually back surgery that 
affected his nerves, and other parts.  A May 1997 rating 
decision again determined that new and material evidence was 
not submitted to reopen the claim.  The evidence submitted by 
the veteran was duplicative of that already of record.  A 
June 1997 RO letter notified the veteran of the decision and 
of his appeal rights.  The claims file contains nothing to 
indicate that the veteran did not receive the June 1997 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely NOD with that 
decision.  Thus, the June 1997 decision became final and 
binding on the veteran.

A December 1998 rating decision denied a subsequent claim on 
the same basis.  An RO letter of that same month notified the 
veteran of the decision and of his appeal rights.  The claims 
file contains nothing to indicate that the veteran did not 
receive the December 1998 decision letter, or any record that 
the U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
NOD with that decision.  Thus, the December 1998 decision 
became final and binding on the veteran.  The December 1998 
decision is the last final decision on the issue of service 
connection for a low back disorder.

Analysis

The veteran's current application to reopen his previously 
denied claim was received by the RO in April 2001.  The 
regulation applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to his claim.  
See 66 Fed. Reg. 45,620 (2001).  The RO erroneously applied 
the current version, but any prejudice to the veteran that 
may have enured is cured by the fact the Board applies the 
correct standard, and the evidence added to the record does 
not meet either standard.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a) (2007); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material.  
Under the prior standard, material evidence is evidence not 
previously of record that bears "directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The prior standard for new 
and material evidence is less demanding than the current 
standard, in that it did not require that new evidence had to 
raise a reasonable possibility of establishing the claim.

The evidence added to the record since the 1998 decision 
consists primarily of duplicative evidence of treatment of 
the veteran's low back disorder previously submitted by him, 
and his testimony at the RO hearing.  The medical records 
submitted contain no opinion or comment to the effect that 
there is any causal relationship between his low back 
disorder and his active service.  The veteran's hearing 
testimony is neither new nor material, as it is redundant of 
evidence long of record.  His hearing testimony was no more 
than a reiteration of his assertion that he in fact had a 
back operation in 1954, rather than a cyst excision, while 
aboard the USS Sarasota, and that he was treated for back 
problems within one year of his service.  While the veteran 
is competent to testify as to the symptoms of his back 
disorder he has experienced over the years, see 38 C.F.R. 
§ 3.1 (2007), that does not make the substance of his 
testimony new and material.

The only other item of evidence added to the record that 
merits specific discussion is Dr. Drew's 2003 letter.  The 
veteran's private physician, Dr. Collins, apparently inquired 
of Dr. Drew in 2003, as he treated the veteran several years 
earlier for his back.  In his May 2003 report to Dr. Collins, 
Dr. Drew noted the veteran gave a history of progressive back 
problems for many years, and that he dated his original 
problems from an injury that occurred in the Navy during a 
typhoon when he was trying to secure a hatch, and that he had 
experienced problems since.  Dr. Drew opined that, as the 
veteran had no back problems prior to his Naval service, and 
that since he dated his back problem from his injury in the 
Navy, the back disorder was probably service connected.

All "new" evidence submitted is presumed credible.  Justus, 
supra.  And as a general proposition, Dr. Drew's letter 
usually would be more than sufficient to constitute new and 
material evidence, as he opined the veteran's low back 
disorder is probably service connected.  But in light of the 
long documented history of the veteran's quest to reopen his 
claim, the presumption of credibility does not attach to Dr. 
Drew's report.

The Board is not at liberty to reject a medical opinion 
solely on the rationale that it was based on history given 
by the claimant without first testing the credibility of the 
history on which it was based.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179  (2005).  But more importantly, in 
cases where the issue is new and material evidence, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history which has already been 
rejected by the RO or the Board, it has no probative value 
and the presumption of credibility does not arise in that 
instance.  Reonal v. Brown, 5 Vet. App. 458 (1993); Black v. 
Brown 5 Vet. App. 177 (1993); see also Pellerin v. Brown, 10 
Vet. App. 415, 418 (1997).

Dr. Drew's May 2003 letter clearly notes that he based his 
opinion entirely on the veteran's history that he injured his 
back in the Navy during a typhoon when a wave threw him 
across the deck.  This is the veteran's asserted factual 
basis that has repeatedly been rejected by the RO since 1958.  
As a result, Dr. Drew's "nexus opinion" has no probative 
value and it is not so significant that it must be considered 
in order to reopen the claim.  Thus, the Board must find that 
new and material evidence to reopen the claim has not been 
submitted.  38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a low back disorder.  The petition is denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


